Name: Commission Regulation (EEC) No 3975/88 of 20 December 1988 amending Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  tariff policy;  plant product
 Date Published: nan

 21 , 12. 88 Official Journal of the European Communities No L 351 /23 COMMISSION REGULATION (EEC) No 3975/88 of 20 December 1988 amending Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 on the common organization of the market in hops ('), as last amended by Regulation (EEC) No 3998/87 (2), and in particular Article 5 (2) thereof, , Whereas Commission Regulation (EEC) No 3077/78 (3), as last amended by Regulation (EEC) No 1 835/87 (4), recognizes the equivalence with Community certificates of attestations accompanying hops imported from certain third countries and establishes the list of organizations authorized in those countries to issue attestations of equivalence ; Whereas since then the Union of Soviet Socialist Republics has undertaken to comply with the requirements laid down for the marketing of hops and hop products and has authorized a new organization to issue attestations of equivalence ; whereas those attestations should accordingly be recognized as equivalent to Community certificates and the products which they cover should be admitted in free circulation ; whereas the Annex to Regulation (EEC) No 3077/78 should be supplemented accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION Article 1 The following entries are hereby added to the Annex to Regulation (EEC) No 3077/78 for the country of origin, the Union of Soviet Socialist Republics : Organizations authorized to issue attestations Description CN code '2. Hopfenanbauinstitut Leninstr., 289 Zitomir 26 2007, Union of Soviet Socialist Republics Hop cones, fresh or dried, whether or not ground, powdered or in the form of pellets ; lupulin Saps and extracts of hops 1210 1302 13 00' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1988 . For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 175, 4. 8 . 1971 , p. 1 . 0 OJ No L 377, 31 . 12. 1987, p. 40. 0 OJ No L 367, 28 . 12. 1978 , p. 28 . (4) OJ No L 174, 1 . 7. 1987, p. 14.